pleas to the contrary as well as admissions they made in the course of
                   those pleas. This was proper impeachment.            See United States v. King,
                   505 F.2d 602, 607 (5th Cir. 1974) (explaining that the introduction of a co-
                   conspirator's guilty plea is permissible to impeach trial testimony or to
                   reflect on a witness' credibility, but may not be used as substantive
                   evidence of the defendant's guilt). To the extent appellant argues that the
                   State inappropriately used the pleas as substantive evidence against him,
                   we conclude that any error was harmless because Corbin testified that
                   appellant ordered the women to take her pipe or her money, and although
                   Sarah and Angela testified otherwise, they were thoroughly impeached.
                   See NRS 178.598; Valdez v. State, 124 Nev. 1172, 1189, 196 P.3d 465, 476
                   (2008) ("If the error is not of constitutional dimension, we will reverse only
                   if the error substantially affects the jury's verdict.")."
                                Second, appellant contends that the district court abused its
                   discretion by admitting evidence that Sarah and Angela declined to speak
                   with police officers regarding the case, because the fact that a witness
                   exercised her right to silence "has no probative value; and when that
                   witness' credibility is central to the outcome of the case, the prejudice from
                   allowing such questioning is enormous." Because appellant objected on a
                   different ground below, and only regarding Angela's testimony, we review
                   this contention for plain error. See Green, 119 Nev. at 545, 80 P.3d at 95.
                   Appellant fails to demonstrate that he was prejudiced by the admission of
                   this evidence. The prejudice that results from the admission of such
                   evidence is that the jury will equate silence with guilt, see Doyle v. Ohio,

                         'We also conclude that the district court did not err by failing to give
                   a limiting instruction regarding this evidence sua sponte.


SUPREME COURT
        OF
     NEVADA
                                                           2
(0) 1947A    (e)
                  426 U.S. 610, 617 (1976), but here, the jury was informed that Sarah and
                  Angela had pleaded guilty. We conclude that appellant fails to
                  demonstrate that the district court plainly erred by admitting this
                  evidence. To the extent appellant argues that the preclusion against
                  commenting on a defendant's post-arrest silence should also include
                  witnesses, we decline to extend the rule.
                              Third, appellant contends that the district court abused its
                  discretion by permitting a police officer to testify regarding Corbin's
                  statement that appellant ordered the women to take her money. We
                  conclude that this contention lacks merit because appellant did not object
                  and fails to demonstrate that the district court plainly erred by admitting
                  the testimony. See Green, 119 Nev. at 545, 80 P.3d at 95.
                              Fourth, appellant contends that the district court abused its
                  discretion by instructing the jury regarding flight. Because appellant did
                  not object, we review this contention for plain error. - See Green, 119 Nev.
                  at 545, 80 P.3d at 95. A jury may receive a flight instruction so long as it
                  is supported by evidence that the defendant left the scene "with a
                  consciousness of guilt, for the purpose of avoiding arrest." Weber v. State,
                  121 Nev. 554, 582, 119 P.3d 107, 126 (2005). Here, evidence was
                  presented that appellant, Angela, and Sarah ran from Corbin's hotel room
                  after the incident, took an elevator down to the lobby, then ran from the
                  casino in different directions. Based upon this evidence, appellant fails to
                  demonstrate that the district court plainly erred.
                              Fifth, appellant contends that insufficient evidence supports
                  the enhancement for use of a deadly weapon. We disagree. Although
                  Corbin was struck with the handle of the pocketknife, a rational trier of
                  fact could have found that the knife constituted a deadly weapon.        See

SUPREME COURT
         OF
      NEVADA
                                                        3
(0) I 917A    e
                   NRS 193.165(6)(a); Origel-Candido v. State, 114 Nev. 378, 381, 956 P.2d
                   1378, 1380 (1998); Jackson v. Virginia, 443 U.S. 307, 319 (1979).
                               Sixth, appellant contends that the district court was without
                   jurisdiction to adjudicate him as a habitual offender. Appellant concedes
                   that our recent opinion in LaChance v. State, 130 Nev. „ 321 P.3d
                   919 (2014), does not support his position, and he urges us to revisit
                   LaChance. We decline to do so and conclude that this contention lacks
                   merit.
                               Seventh, appellant contends that cumulative error entitles
                   him to relief. Because we have only found one error, there are no errors to
                   cumulate. See United States v. Sager, 227 F.3d 1138, 1149 (9th Cir. 2000).
                   We conclude that no relief is warranted, and we
                               ORDER the judgment of conviction AFFIRMED.



                                             / LA                     J.
                                           Hardesty



                   Douglas
                                                              C
                                                             Cherry
                                                                                         J.



                   cc: Hon. Connie J. Steinheimer, District Judge
                        Richard F. Cornell
                        Suzanne M. Lugaski
                        Attorney General/Carson City
                        Washoe County District Attorney
                        Washoe District Court Clerk




SUPREME COURT
        OF
     NEVADA
                                                        4
(0) 1947A    ea,